DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 20 are objected to because of the following informalities:   
Claim 4, “a current source” in line 5 should be – the current source --.Appropriate correction is required.
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 20, as claimed, depend from claim 20 which is improper because a claim cannot depend from itself (claim 20). For purposes of the written opinion claim 20 is interpreted to depend from claim 13.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite the limitation "the remaining charge" in line 7 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claims 1 and 13.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No.11,323,027. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Instant application
US Patent 11323027 -hereinafter ‘027
1. A high-voltage charge pump, comprising: multiple pump stages connected in series to provide a high-voltage output, each of the multiple pump stages comprising a low-voltage switching device; and 
a common discharge circuit coupled to each of the multiple pump stages, the common discharge circuit comprising a current source configured to supply a current to each of the multiple pump stages to discharge the multiple pump stages when the multiple pump stages are disabled, 
wherein the current of the common discharge circuit is dependent on the remaining charge of the multiple pump stages.
1. A high-voltage charge pump, comprising: multiple pump stages connected in series to provide a high-voltage output, each of the multiple pump stages comprising a low-voltage switching device; 
a common discharge circuit coupled to each of the multiple pump stages, the common discharge circuit comprising a current source configured to supply a current to each of the multiple pump stages to discharge the multiple pump stages when the multiple pump stages are disabled; and 
multiple high-voltage devices, including a respective high-voltage device coupled between an output of each of the multiple pump stages and the common discharge circuit.
13. A method for operating a high-voltage charge pump, the method comprising: selectively enabling a pumping function of a high-voltage charge pump comprising multiple pump stages connected in series to provide a high-voltage output, each of the multiple pump stages comprising a low-voltage switching device; and 
supplying a current to each of the multiple pump stages to discharge the multiple pump stages when the multiple pump stages are disabled using a common discharge circuit coupled to each of the multiple pump stages, the common discharge circuit comprising a current source, 
wherein the current of the common discharge circuit is dependent on the remaining charge of the multiple pump stages.
12. A method for operating a high-voltage charge pump, the method comprising: selectively enabling a pumping function of a high-voltage charge pump comprising multiple pump stages connected in series to provide a high-voltage output, each of the multiple pump stages comprising a low-voltage switching device; and 
supplying a current to each of the multiple pump stages to discharge the multiple pump stages when the multiple pump stages are disabled using a current source of a common discharge circuit coupled to each of the multiple pump stages through respective high-voltage devices.


Claim 1 of the instant application is broader than claim 1 of the Patent ‘027
(without the claim limitation “multiple high-voltage devices, including a respective high-voltage device coupled between an output of each of the multiple pump stages and the common discharge circuit”).  Therefore, claim 1 is found obvious and not patentably distinct from the claim 1 of the Patent ‘027.
Claim 13 of the instant application is broader than claim 12 of the Patent ‘027
(without the claim limitation “coupled to each of the multiple pump stages through respective high-voltage devices.”).  Therefore, claim 13 is found obvious and not patentably distinct from the claim 12 of the Patent ‘027.
6.	Claims 2-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-11 and 13-19 of U.S. Patent No.11,323,027. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842